*607OPINION.
Korner:
The evidence in this case clearly shows that on October 1, 1917, taxpayer purchased all of the assets of a going concern for $25,000. It immediately set up on its books the tangible assets and ascribed to them a value equal to the entire amount of the purchase price. It did not set up any amount as good will, and no evidence was submitted tending to show that either the vendor or the vendee considered that the good will, if any existed, had a value. The Commissioner has ascribed to the tangible assets a value as of October 1, 1917, in an amount equal to their alleged value on December 31, 1918, to wit, $13,000, and has ascribed the remainder of the purchase price, $12,000, to the purchase of good will, and in computing the tax herein has treated such sum as having been paid for such good will. This value so placed on good will and the allocation of $12,000 to its purchase, by the Commissioner, appears to be entirely arbitrary and unsupported by the established facts. There is no evidence that any good will was purchased, or that, if there was good will, it had any value. Furthermore, there is no evidence that the tangible assets purchased by taxpayer were not at the date of acquisition worth the full amount paid for them and at which they were taken up on taxpayer’s books. We are of opinion, therefore, that the Commissioner was in error in allocating $12,000 of the purchase price of the property in question to the purchase of good will, and that the taxpayer is entitled to treat the whole of the purchase price of $25,000 as for the purchase of tangible property — as, in fact, it has done.
For the year 1918 taxpayer deducted $8,000 from gross income on account of depreciation. We have found that the total tangible assets were of the value of $25,000, of which $1,000 is ascribed to land, thus leaving $24,000 as the value of the depreciable assets. _ It is this value which should be taken as the basis for the computation of depreciation. In view of the taxpayer’s own showing as to the life of the depreciable assets, the amount of $8,000 claimed as depreciation by the taxpayer is clearly excessive. The Revenue Act of 1918 provides, in part, as follows:
Sec. 234. (a) That in computing the net income of a corporation subject to the tax imposed by section 280 there shall be allowed as deductions: * * *
(7) A reasonable allowance for the exhaustion, wear and tear of property used in the trade or business, including a reasonable allowance for obsolescence.
The deduction for exhaustion, wear and tear of property allowed to a taxpayer under the provisions of the law just quoted, in the case of property acquired subsequent to March 1, 1913, is computed on the basis of the cost to the taxpayer of such property used in the trade or business. The depreciation claimed by taxpayer is not alleged to be due to any of the causes named but is claimed on the ground that another company during the year 1918 engaged iff a similar business in the same community and thereby decreased the market value of taxpayer’s assets. There is no claim or showing made that there was any extraordinary depreciation in the year 1918 due to wear and tear or exhaustion, nor is it claimed that the depreciable assets or any part thereof became obsolete in that year. It may be true that the market value of taxpayer’s property was reduced by the advent of competition; however, that could be deter*608mined only by an actual sale of the property, in which case the gain or loss would be the difference between the cost, adjusted for depreciation to time of sale, and the selling price. It follows that the taxpayer may not deduct from gross income an alleged loss due to shrinkage in the market value of its property, no actual loss having been realized.
Taxpayer contends that its buildings had an estimated useful life of twenty years and its other depreciable assets an estimated useful life of ten years. Accepting the taxpayer’s figures as to the cost of its assets and their estimated useful life, the maximum amount of depreciation which may be allowed in any year would be:
[[Image here]]
It is the opinion of the Board that the taxpayer should be allowed a deduction in the year 1918 for exhaustion, wear and tear of property used in its business, in the amount of $1,450, based upon a value of $24,000 on its depreciable assets (buildings, furniture, fixtures, and machinery) as shown in its balance sheet of October 1, 1917.